DETAILED ACTION

Response to Amendment
	In view of the amendments to Claim 7, the prior art rejections directed to the claims are withdrawn.  New rejections are drawn to the claims below.  These rejections were necessitated by the new amendments to the Claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2018/0282570 (Saito) in view of United States Patent Application Publication No. US 2012/0052319 (Sugawara).
In regards to Claim 7, Saito teaches a coated article excellent in weather resistance and pressure marking resistance, as well as being able to be used within a building exterior member (¶¶19-20), wherein the coated body is a substrate, followed by an undercoating film, intermediate coating film, and top coating film (¶13).  Saito teaches that the intermediate layer is formed from a film comprising a pigment, a polyvinylidene fluoride and a (meth)acrylic resin (¶46).  Additionally, Saito teaches that the mass ratio of the PVDF to (meth)acrylic resin can range from 50/50-90/10, for improved weather resistance (¶51), and that the intermediate coating can contain a solvent that is not limited (¶59).  Although Saito teaches the presence of a pigment (¶¶52-53), Saito does not explicitly teach the percent by weight of the pigment in the coating.  However, one of ordinary skill in the art, given the relative ratios of the PVDF and resin as taught by Saito, that the agent solution for the intermediate layer of Saito corresponds to the color coating layer of instant Claim 1, and overlaps with the color coating layer is formed using a color coating agent comprising 10 to 35% by weight of a modified acrylic resin, 1 to 25% by weight of a pigment and 40 to 80% by weight of a first solvent (instant Claim 1).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In an exemplary embodiment, the percent by mass of the pigment in the solution was 16.64% by weight (¶¶157-158).
Saito also teaches that the top layer comprises a fluorinated polymer having hydroxyl/carboxy groups, a curing agent, and at least one ultraviolet absorber (¶¶65-66), and that the monomers containing hydroxyl/carboxy groups are not limited as long as it is a compound with a polymerizable group, including (meth)acrylic acid (¶¶79-80).  Saito additionally teaches that the monomer having the chain alkyl group can include vinyl esters, and (meth)acrylates (¶86), wherein as the polymerization solvent, an alcohol, ester, saturated, or aromatic solvent can be used (¶95), and that the curing agent is made up of a compound having at least two functional groups per molecule, which can range from 2-40 (¶99).  Saito additionally teaches that the top coating may contain a non-fluorinated resin, including (meth)acrylic, polyester, and epoxy resins (¶126), and that the content of the fluorinated polymer is 10-80 mass% (¶121), wherein the curing agent is preferably from 1-40% (¶122), and the UV absorber is deemed to be from 0.1-15 mass% of the polymer (¶123) – which corresponds to and overlaps with the claimed limitations directed to a clear layer formed on a surface of the color coating layer, wherein the clear coating layer is formed using a clear coating agent comprising 10-30% by weight of a polyester-modified acrylic resin, 5-25% by weight of an acrylic oligomer, 5-45% by weight of an acrylic monomer, 1-15% by weight of a photoinitiator and 10-75% by weight of a second solvent (instant Claim 1).  However, while Saito teaches that the substrate is not limited and for applications to exterior members such as automotive components and building materials, such as a metal substrate (¶33), which may have surface platings and treatments such as a multilayer-plated steel (¶34), which may preferably have a chromium-based surface treatment (¶35).  However, Saito does not explicitly teach a member comprising a copper plating layer followed by a nickel plating layer and a chromium plating layer on the surface of a substrate, wherein the nickel plating layer includes a first, second, and microporous nickel plating layer, which are sequentially stacked (instant Claim 7).
In the same field of platings, coatings, and treatments for metallic substrates for improved corrosion resistance, Sugawara teaches a chrome-plated part wherein a copper plating layer is formed over a substrate, followed by a non-sulfur nickel plating layer, a bright nickel plating layer, and a noble potential nickel plating layer are sequentially formed on the copper plating, followed by a chromium plating (¶29), wherein the noble potential nickel plating layer, such as microporous nickel plating, provides fine pores to the chrome plating layer (¶31) – teach a member comprising a copper plating layer followed by a nickel plating layer and a chromium plating layer on the surface of a substrate, wherein the nickel plating layer includes a first, second, and microporous nickel plating layer, which are sequentially stacked (instant Claim 7).  Sugawara teaches that the corrosion resistance of the nickel plating layer is enhanced due to dispersion of corrosion by fine pores or cracks (¶31), and it is possible that the appearance of the chrome plating layer can be maintained for a long period (¶31).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the plating system of Sugawara underneath the coating system of Saito, which teaches that the substrate is not limited and for applications to exterior members such as automotive components and building materials, such as a metal substrate (¶33), which may have surface platings and treatments such as a multilayer-plated steel (¶34).  One skilled in the art would have been motivated by the desire and expectation of improving anti-corrosion properties via dispersion via pores or cracks, as taught by Sugawara, within the coated substrate of Saito in view of Sugawara in order to improve mechanical and surface properties and intralayer corrosion resistance.
Additionally, Examiner notes that the limitations directed to the color and clear layers being formed by a color coating agent and clear coating agent, respectively, constitute product-by-process claims.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.
Given that the prior art of Saito in view of Sugawara teach a product that is substantially similar in components, composition, and structure to that of the instant application, one of ordinary skill in the art would expect the properties and limitations of the coating itself to be prima facie obvious over the prior art as discussed.

In regards to Claim 8, Saito teaches that the thickness of the intermediate coating ranges from 1-60 µm (¶62), and that the thickness of the top coating film is preferably 1-60 µm (¶135), which overlaps with the claimed limitations of the color coating layer and the clear layer formed at a thickness ratio of 1:1.2 to 1:3 (instant Claim 2).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art as presented does not teach the new amended limitation of the nickel plated layer having a configuration in which a first nickel plated layer, a second nickel plated layer, and an MP nickel plated layer are sequentially stacked (Applicant’s Arguments, Page 5).  Applicant also argues that Saito and Millage do not teach the nickel plating layer as set forth in the claims, and are separate documents such that simply combining Millage with Saito will not lead to the present application (Applicant’s Arguments, Page 6).
In regards to Applicant’s arguments, Examiner notes that in view of the new prior art rejections set forth above based on Saito in view of Sugawara, Applicant’s arguments are rendered moot.  In particular, as discussed above, it would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the plating system of Sugawara underneath the coating system of Saito, which teaches that the substrate is not limited and for applications to exterior members such as automotive components and building materials, such as a metal substrate (¶33), which may have surface platings and treatments such as a multilayer-plated steel (¶34).  One skilled in the art would have been motivated by the desire and expectation of improving anti-corrosion properties via dispersion via pores or cracks, as taught by Sugawara, within the coated substrate of Saito in view of Sugawara in order to improve mechanical and surface properties and intralayer corrosion resistance.
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 
/Daniel J. Schleis/Primary Examiner, Art Unit 1784